
	

113 HR 2687 IH: National Aeronautics and Space Administration Authorization Act of 2013
U.S. House of Representatives
2013-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2687
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2013
			Mr. Palazzo (for
			 himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To authorize the programs of the National Aeronautics and
		  Space Administration, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Aeronautics and Space
			 Administration Authorization Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Authorization of Appropriations
					Sec. 101. Fiscal year 2014.
					Sec. 102. Fiscal year 2015.
					Sec. 103. Budget control.
					Title II—Human Space Flight
					Subtitle A—Exploration
					Sec. 201. Space exploration policy.
					Sec. 202. Stepping stone approach to exploration.
					Sec. 203. Space Launch System.
					Sec. 204. Orion crew capsule.
					Sec. 205. Advanced booster competition.
					Subtitle B—Space Operations
					Sec. 211. Findings.
					Sec. 212. International Space Station.
					Sec. 213. Commercial crew report.
					Sec. 214. Flight readiness demonstration.
					Sec. 215. Certification Products Contract phase
				two.
					Sec. 216. Space communications.
					Title III—Science
					Subtitle A—General
					Sec. 301. Science portfolio.
					Sec. 302. Assessment of science mission extensions.
					Sec. 303. Radioisotope thermoelectric generators.
					Sec. 304. Congressional declaration of policy and
				purpose.
					Subtitle B—Astrophysics
					Sec. 311. Decadal cadence.
					Sec. 312. Extrasolar planet exploration strategy.
					Sec. 313. James Webb Space Telescope.
					Sec. 314. Wide-Field Infrared Survey Telescope.
					Sec. 315. National Reconnaissance Office telescope
				donation.
					Subtitle C—Planetary Science
					Sec. 321. Decadal cadence.
					Sec. 322. Near-Earth objects.
					Sec. 323. Astrobiology strategy.
					Sec. 324. Public-private partnerships.
					Subtitle D—Heliophysics
					Sec. 331. Decadal cadence.
					Sec. 332. Review of space weather.
					Sec. 333. Deep Space Climate Observatory.
					Subtitle E—Earth Science
					Sec. 341. Goal.
					Sec. 342. Decadal cadence.
					Sec. 343. Research to operations.
					Sec. 344. Interagency coordination.
					Sec. 345. Joint Polar Satellite System climate
				sensors.
					Sec. 346. Land imaging.
					Sec. 347. Sources of Earth science data.
					Title IV—Aeronautics
					Sec. 401. Sense of Congress.
					Sec. 402. Unmanned aerial systems research and
				development.
					Sec. 403. Research program on composite materials used in
				aeronautics.
					Sec. 404. Hypersonic research.
					Sec. 405. Supersonic research.
					Sec. 406. Research on NextGen airspace management concepts and
				tools.
					Sec. 407. Rotorcraft research.
					Title V—Space Technology
					Sec. 501. Space technology.
					Title VI—Education
					Sec. 601. Education.
					Title VII—Policy Provisions
					Sec. 701. Asteroid Retrieval Mission.
					Sec. 702. Termination liability.
					Sec. 703. Indemnification extension.
					Sec. 704. Baseline and cost controls.
					Sec. 705. Project and program reserves.
					Sec. 706. Independent reviews.
					Sec. 707. Space Act Agreements.
					Sec. 708. Human spaceflight accident
				investigations.
					Sec. 709. Commercial technology transfer program.
					Sec. 710. Orbital debris.
					Sec. 711. NASA leadership.
					Sec. 712. NASA Advisory Council.
					Sec. 713. Cost estimation.
				
			2.DefinitionsIn this Act:
			(1)AdministrationThe term Administration
			 means the National Aeronautics and Space Administration.
			(2)AdministratorThe term Administrator means
			 the Administrator of the Administration.
			(3)Orion crew
			 capsuleThe term Orion
			 crew capsule refers to the multipurpose crew vehicle described in
			 section 303 of the National Aeronautics and Space Administration Authorization
			 Act of 2010 (42 U.S.C. 18323).
			(4)Space Act
			 AgreementThe term
			 Space Act Agreement means an agreement created under the
			 authority to enter into other transactions under section
			 20113(e) of title 51, United States Code.
			(5)Space Launch
			 SystemThe term Space Launch System refers to the
			 follow-on Government-owned civil launch system developed, managed, and operated
			 by the Administration to serve as a key component to expand human presence
			 beyond low-Earth orbit, as described in section 302 of the National Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C. 18322).
			IAuthorization of
			 Appropriations
			101.Fiscal year
			 2014There are authorized to
			 be appropriated to the Administration for fiscal year 2014 $16,865,200,000 as
			 follows:
				(1)For Space
			 Exploration, $4,007,400,000, of which—
					(A)$1,802,400,000
			 shall be for the Space Launch System;
					(B)$1,200,000,000
			 shall be for the Orion crew capsule;
					(C)$305,000,000 shall
			 be for Exploration Research and Development; and
					(D)$700,000,000 shall
			 be for Commercial Crew Development activities.
					(2)For Space
			 Operations, $3,817,900,000, of which—
					(A)$2,984,100,000
			 shall be for the International Space Station Program; and
					(B)$833,800,000 shall
			 be for Space and Flight Support.
					(3)For Science,
			 $4,626,900,000, of which—
					(A)$1,200,000,000
			 shall be for Earth Science;
					(B)$1,500,000,000
			 shall be for Planetary Science, of which $30,000,000 shall be for the
			 Astrobiology Institute;
					(C)$642,300,000 shall
			 be for Astrophysics;
					(D)$658,200,000 shall
			 be for the James Webb Space Telescope; and
					(E)$626,400,000 shall
			 be for Heliophysics.
					(4)For Aeronautics,
			 $565,700,000.
				(5)For Space
			 Technology, $500,000,000.
				(6)For Education,
			 $125,000,000.
				(7)For Cross-Agency
			 Support, $2,600,000,000, of which—
					(A)$2,000,000,000
			 shall be for Center Management and Operations; and
					(B)$600,000,000 shall
			 be for Agency Management and Operations.
					(8)For Construction
			 and Environmental Compliance and Restoration, $587,000,000, of which—
					(A)$542,000,000 shall
			 be for Construction and Facilities; and
					(B)$45,000,000 shall
			 be for Environmental Compliance and Restoration.
					(9)For Inspector
			 General, $35,300,000.
				102.Fiscal year
			 2015There are authorized to
			 be appropriated to the Administration for fiscal year 2015 $16,865,200,000 as
			 follows:
				(1)For Space
			 Exploration, $4,007,400,000, of which—
					(A)$1,802,400,000
			 shall be for the Space Launch System;
					(B)$1,200,000,000
			 shall be for the Orion crew capsule;
					(C)$305,000,000 shall
			 be for Exploration Research and Development; and
					(D)$700,000,000 shall be for Commercial Crew
			 Development activities.
					(2)For Space
			 Operations, $3,817,900,000, of which—
					(A)$2,984,100,000
			 shall be for the International Space Station Program; and
					(B)$833,800,000 shall
			 be for Space and Flight Support.
					(3)For Science,
			 $4,626,900,000, of which—
					(A)$1,200,000,000
			 shall be for Earth Science;
					(B)$1,500,000,000 shall be for Planetary
			 Science, of which $30,000,000 shall be for the Astrobiology Institute;
					(C)$642,300,000 shall
			 be for Astrophysics;
					(D)$658,200,000 shall
			 be for the James Webb Space Telescope; and
					(E)$626,400,000 shall
			 be for Heliophysics.
					(4)For Aeronautics,
			 $565,700,000.
				(5)For Space
			 Technology, $500,000,000.
				(6)For Education,
			 $125,000,000.
				(7)For Cross-Agency
			 Support, $2,600,000,000, of which—
					(A)$2,000,000,000
			 shall be for Center Management and Operations; and
					(B)$600,000,000 shall
			 be for Agency Management and Operations.
					(8)For Construction
			 and Environmental Compliance and Restoration, $587,000,000, of which—
					(A)$542,000,000 shall
			 be for Construction and Facilities; and
					(B)$45,000,000 shall
			 be for Environmental Compliance and Restoration.
					(9)For Inspector
			 General, $35,300,000.
				103.Budget
			 controlThe amounts authorized
			 to be appropriated to the Administration for fiscal years 2014 and 2015 are
			 consistent with the Budget Control Act of 2011 (Public Law 112–25). If such Act
			 is repealed or replaced with an Act that increases allocations, there are
			 authorized to be appropriated to the Administration such sums as that increase
			 allows, with increases allocated as follows:
				(1)One-third of such
			 increase shall be for the International Space Station Program.
				(2)One-third of such increase shall be for the
			 Space Launch System.
				(3)One-third of such increase shall be divided
			 evenly between—
					(A)Commercial Crew
			 Development activities; and
					(B)the Orion crew
			 capsule.
					IIHuman Space
			 Flight
			AExploration
				201.Space
			 exploration policy
					(a)FindingsCongress
			 finds the following:
						(1)Congress supports
			 a human exploration program that is not critically dependent on the achievement
			 of milestones by fixed dates and an exploration technology development program
			 to enable lunar human and robotic operations, as described in paragraphs (1)
			 and (2) of section 70502 of title 51, United States Code.
						(2)Congress supports
			 the expansion of permanent human presence beyond low-Earth orbit, in a manner
			 involving international partners where practical.
						(3)Congress remains committed to ensuring that
			 authorized budgets for the human space flight program should allow the
			 Administration to maintain high safety standards.
						(4)Exploration deeper
			 into the solar system should be the core mission of the Administration.
						(5)Congress strongly
			 supports the development of the Space Launch System and the Orion crew capsule
			 as the enabling elements for human exploration, advanced scientific missions,
			 and national security priorities beyond low-Earth orbit.
						(b)PolicyIt is the policy of the United States that
			 the development of capabilities and technologies necessary for human missions
			 to lunar orbit, the surface of the Moon, the surface of Mars, and beyond shall
			 be the goal of the Administration’s human space flight program.
					(c)Vision for space
			 explorationSection 20302 of title 51, United States Code, is
			 amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)In
				generalThe Administrator
				shall establish a program to develop a sustained human presence on the Moon and
				the surface of Mars, including a robust precursor program that follows the
				stepping stone plan required in section 70504 to promote exploration, science,
				commerce, and United States preeminence in space. The Administrator is further
				authorized to develop and conduct appropriate international collaborations in
				pursuit of such program, but the absence of an international partner may not be
				justification for failure to pursue such program in a timely
				manner.
								;
						(2)in subsection
			 (b)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Returning Americans to the
				Moon.
									;
							(B)by striking
			 paragraph (2) and inserting the following:
								
									(2)Launching the first crewed mission of the
				fully integrated Orion crew capsule with the Space Launch System as close to
				2020 as possible.
									;
				and
							(C)in paragraph (4),
			 by striking from Mars and and inserting from the Moon,
			 Mars, and; and
							(3)by adding at the
			 end the following:
							
								(c)DefinitionsIn this section:
									(1)Orion crew
				capsuleThe term Orion crew capsule refers to the
				multipurpose crew vehicle described in section 303 of the National Aeronautics
				and Space Administration Authorization Act of 2010 (42 U.S.C. 18323).
									(2)Space Launch
				SystemThe term Space
				Launch System refers to the follow-on Government-owned civil launch
				system developed, managed, and operated by the Administration to serve as a key
				component to expand human presence beyond low-Earth orbit, as described in
				section 302 of the National Aeronautics and Space Administration Authorization
				Act of 2010 (42 U.S.C.
				18322).
									.
						(d)Key
			 objectivesSection 202(b) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18312(b)) is
			 amended—
						(1)in paragraph (3),
			 by striking and after the semicolon;
						(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(5)to accelerate the development of
				capabilities to enable a human exploration mission to the surface of Mars and
				beyond through the prioritization of those technologies and capabilities best
				suited for such a mission in accordance with the Mars Human Exploration Roadmap
				under section 70504 of title 51, United States
				Code.
								.
						(e)Use of
			 non-United States human space flight transportation
			 capabilitiesSection 201(a) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18311(a)) is amended to
			 read as follows:
						
							(a)Use of
				non-United States human space flight transportation capabilities
								(1)In
				generalNASA may not obtain non-United States human space flight
				capabilities unless no domestic commercial provider is available to provide
				such capabilities.
								(2)DefinitionFor
				purposes of this subsection, the term domestic commercial
				provider means a person providing space transportation services or
				other space-related activities, the majority control of which is held by
				persons other than a Federal, State, local, or foreign government, foreign
				company, or foreign
				national.
								.
					(f)Repeal of Space
			 Shuttle capability assuranceSection 203 of the National Aeronautics and
			 Space Administration Authorization Act of 2010 (42 U.S.C. 18313) is
			 amended—
						(1)by striking
			 subsection (b);
						(2)in subsection (d), by striking
			 subsection (c) and inserting subsection (b);
			 and
						(3)by redesignating subsections (c) and (d) as
			 subsections (b) and (c), respectively.
						202.Stepping stone
			 approach to exploration
					(a)In
			 generalSection 70504 of
			 title 51, United States Code, is amended to read as follows:
						
							70504.Stepping
				stone approach to exploration
								(a)In
				generalIn order to maximize
				the cost effectiveness of the long-term space exploration and utilization
				activities of the United States, the Administrator shall direct the Human
				Exploration and Operations Mission Directorate to develop a Mars Human
				Exploration Roadmap to define the specific capabilities and technologies
				necessary to extend human presence to the surface of Mars and the mission sets
				required to demonstrate such capabilities and technologies.
								(b)Roadmap
				requirementsIn developing the Mars Human Exploration Roadmap,
				the Administrator shall—
									(1)include the specific set of capabilities
				and technologies required to extend human presence to the surface of Mars and
				the mission sets necessary to demonstrate the proficiency of these capabilities
				and technologies with an emphasis on using the International Space Station,
				lunar landings, cis-lunar space, trans-lunar space, Lagrangian points, and the
				natural satellites of Mars, Phobos and Deimos, as testbeds, as necessary, and
				shall include the most appropriate process for developing such capabilities and
				technologies;
									(2)provide a specific process for the
				evolution of the capabilities of the fully integrated Orion crew capsule with
				the Space Launch System and how these systems demonstrate the capabilities and
				technologies described in paragraph (1);
									(3)provide a description of the capabilities
				and technologies that could be demonstrated or research data that could be
				gained through the utilization of the International Space Station and the
				status of the development of such capabilities and technologies;
									(4)describe a framework for international
				cooperation in the development of all technologies and capabilities required in
				this section, as well as an assessment of the risks posed by relying on
				international partners for capabilities and technologies on the critical path
				of development;
									(5)describe a process
				for utilizing nongovernmental entities for future human exploration beyond
				trans-lunar space and specify what, if any, synergy could be gained
				from—
										(A)partnerships using
				Space Act Agreements (as defined in section 2 of the
				National Aeronautics and Space Administration
				Authorization Act of 2013); or
										(B)other acquisition
				instruments; and
										(6)include in the Roadmap an addendum from the
				NASA Advisory Council, and an addendum from the Aerospace Safety Advisory
				Panel, each with a statement of review of the Roadmap that shall
				include—
										(A)subjects of
				agreement;
										(B)areas of concern;
				and
										(C)recommendations.
										(c)UpdatesThe
				Administrator shall update such Roadmap at least every 4 years and include it
				in the budget for that fiscal year transmitted to Congress under section
				1105(a) of title 31, and describe—
									(1)the achievements
				and goals reached in the process of developing such capabilities and
				technologies during the 4-year period prior to the submission of the Roadmap to
				Congress; and
									(2)the expected goals
				and achievements in the following 4-year period.
									(d)DefinitionsThe
				terms Orion crew capsule and Space Launch System
				have the meanings given such terms in section
				20302.
								.
					(b)Report
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall transmit a copy of the Mars Human Exploration
			 Roadmap developed under section 70504 of title 51, United States Code, to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate.
						(2)UpdatesThe Administrator shall transmit a copy of
			 each updated Mars Human Exploration Roadmap to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate not later than 7 days after such
			 Roadmap is updated under section 70504(b)(6) of such title.
						203.Space Launch
			 System
					(a)FindingsCongress finds that—
						(1)the Space Launch
			 System is the most practical approach to reaching the Moon, Mars, and beyond,
			 and Congress reaffirms the policy and minimum capability requirements for the
			 Space Launch System contained in section 302 of the National Aeronautics and
			 Space Administration Authorization Act of 2010 (42 U.S.C. 18322);
						(2)the primary goal for the design of the
			 fully integrated Space Launch System is to safely carry a total payload of 130
			 tons or more to low-Earth orbit to enable human space exploration of the Moon,
			 Mars, and beyond over the course of the next century as required in section
			 302(c) of the National Aeronautics and Space Administration Authorization Act
			 of 2010 (42 U.S.C. 18322(c));
						(3)the uncrewed
			 flight test of the 70-ton core element of the Space Launch System fully
			 integrated with the Orion crew capsule as described in section 302(c)(1) of the
			 National Aeronautics and Space Administration Authorization Act of 2010 (42
			 U.S.C. 18322(c)(1)) is a necessary flight demonstration in an overall program
			 plan, subject to appropriations; and
						(4)the schedule of
			 the 70-ton core element crewed flight demonstration in 2021 with the Space
			 Launch System fully integrated with the Orion crew capsule as described in
			 section 302(c)(1) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18322(c)(1)) is subject to
			 appropriations.
						(b)In
			 generalAs required in
			 section 302(c)(2) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18322(c)(2)), the Administration shall
			 design the Space Launch System as a fully integrated vehicle capable of
			 carrying a total payload of 130 tons or more into low-Earth orbit in
			 preparation for transit for missions beyond low-Earth orbit.
					(c)Progress
			 report
						(1)In
			 generalUsing the President’s
			 budget request for fiscal year 2014 and notional numbers requested therein as a
			 baseline, not later than 90 days after the date of enactment of this Act the
			 Administrator shall transmit to the Committee on Science, Space, and Technology
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate an estimate of—
							(A)when the 70-ton
			 core element of the Space Launch System fully integrated with the Orion crew
			 capsule may be demonstrated as an operational capability;
							(B)when the 130-ton
			 Space Launch System fully integrated with the Orion crew capsule may be
			 demonstrated as an operational capability;
							(C)the projected
			 annual operational costs through 2030 for the 130-ton Space Launch System fully
			 integrated with the Orion crew capsule after its operational capability has
			 been demonstrated; and
							(D)the projected
			 flight rate for the 130-ton Space Launch System fully integrated with the Orion
			 crew capsule through 2030.
							(2)Contingency
			 funding estimatesIf the Administrator determines that the
			 uncrewed test flight of the 70-ton core element of the Space Launch System
			 fully integrated with the Orion crew capsule will not occur on or before
			 December 31, 2017, or that the crewed test flight of the 70-ton core element of
			 the Space Launch System fully integrated with the Orion crew capsule will not
			 occur on or before December 31, 2021, the report transmitted under paragraph
			 (1) shall include an estimate of additional funds required through annual
			 appropriations for fiscal years 2015 through 2021 which may be necessary to
			 meet such goals in those years.
						(d)Utilization
			 ReportThe Administrator, in
			 consultation with the Secretary of Defense and the Director of National
			 Intelligence, shall prepare a report that addresses the effort and budget
			 required to enable and utilize a cargo variant of the 130-ton Space Launch
			 System configuration described in section 302(c) of the National Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C. 18322(c)). This
			 report shall also include consideration of the technical requirements of the
			 scientific and national security communities related to such Space Launch
			 System and shall directly assess the utility and estimated cost savings
			 obtained by using such Space Launch System for national security and space
			 science missions. The Administrator shall transmit such report to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate not later than
			 180 days after the date of enactment of this Act.
					204.Orion crew
			 capsule
					(a)In
			 generalThe Orion crew
			 capsule shall meet the practical needs and the minimum capability requirements
			 described in section 303 of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18323).
					(b)ReportNot later than 60 days after the date of
			 enactment of this Act, the Administrator shall transmit a report to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate—
						(1)detailing those components and systems of
			 the Orion crew capsule that ensure it is in compliance with section 303(b) of
			 such Act (42 U.S.C. 18323(b));
						(2)detailing the
			 expected date that the Orion crew capsule will be available to transport crew
			 and cargo to the International Space Station; and
						(3)certifying that
			 the requirements of section 303(b)(3) of such Act (42 U.S.C. 18323(b)(3)) will
			 be met by the Administration in time for the first crewed test flight in
			 2021.
						205.Advanced
			 booster competition
					(a)ReportNot later than 90 days after the date of
			 enactment of this Act, the Associate Administrator of the National Aeronautics
			 and Space Administration shall transmit to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report that—
						(1)describes the
			 estimated total development cost of an advanced booster for the Space Launch
			 System; and
						(2)details any
			 reductions or increases to the development cost of the Space Launch System
			 which may result from conducting a competition for an advanced booster.
						(b)CompetitionIf
			 the Associate Administrator reports reductions pursuant to paragraph (2) of
			 subsection (a), then the Administration shall conduct a full and open
			 competition for an advanced booster for the Space Launch System to meet the
			 requirements described in section 302(c) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18322(c)), to begin not
			 later than 1 year after the Associate Administrator transmits the report
			 required under subsection (a).
					BSpace
			 Operations
				211.FindingsCongress finds the following:
					(1)The International Space Station is the
			 ideal short-term testbed for future exploration systems development, including
			 long-duration space travel.
					(2)The use of the
			 private market to provide cargo and crew transportation services is currently
			 the most expeditious process to restore domestic access to the International
			 Space Station and low-Earth orbit.
					(3)Government-assured
			 access to low-Earth orbit is paramount to the continued success of the
			 International Space Station and National Laboratory.
					(4)Acquiring and
			 maintaining an operational domestic commercial crew transportation service by
			 the year 2017 is of the utmost importance for the future viability of the
			 International Space Station and National Laboratory.
					212.International
			 Space Station
					(a)In
			 generalThe following is the
			 policy of the United States:
						(1)The International Space Station shall be
			 utilized to the maximum extent practicable for the development of capabilities
			 and technologies needed for the future of human exploration beyond low-Earth
			 orbit.
						(2)The Administrator
			 shall, in consultation with the International Space Station partners—
							(A)take all necessary
			 measures to support the operation and full utilization of the International
			 Space Station; and
							(B)seek to minimize,
			 to the extent practicable, the operating costs of the International Space
			 Station.
							(3)Reliance on
			 foreign carriers for crew transfer is unacceptable, and the Nation’s human
			 space flight program must acquire the capability to launch United States
			 astronauts on United States rockets from United States soil as soon as is safe
			 and practically possible, whether on Government-owned and operated space
			 transportation systems or privately owned systems that have been certified for
			 flight by the appropriate Federal agencies.
						(b)Reaffirmation of
			 policyCongress reaffirms—
						(1)its commitment to
			 the development of a commercially developed launch and delivery system to the
			 International Space Station for crew missions as expressed in the National
			 Aeronautics and Space Administration Authorization Act of 2005 (Public Law
			 109–155), the National Aeronautics and Space Administration Authorization Act
			 of 2008 (Public Law 110–422), and the National Aeronautics and Space
			 Administration Authorization Act of 2010 (Public Law 111–267);
						(2)that the
			 Administration shall make use of United States commercially provided
			 International Space Station crew transfer and crew rescue services to the
			 maximum extent practicable; and
						(3)the policy stated
			 in section 501(b) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18351(b)) that the Administration shall
			 pursue international, commercial, and intragovernmental means to maximize
			 International Space Station logistics supply, maintenance, and operational
			 capabilities, reduce risks to International Space Station systems
			 sustainability, and offset and minimize United States operations costs relating
			 to the International Space Station.
						(c)Assured access
			 to low-Earth orbitSection 70501(a) of title 51, United States
			 Code, is amended to read as follows:
						
							(a)Policy
				statementIt is the policy of
				the United States to maintain an uninterrupted capability for human space
				flight and operations in low-Earth orbit, and beyond, as an essential
				instrument of national security and the capability to ensure continued United
				States participation and leadership in the exploration and utilization of
				space.
							.
					(d)Repeals
						(1)Use of space
			 shuttle or alternativesChapter 701 of title 51, United States
			 Code, and the item relating to such chapter in the table of chapters for such
			 title, is repealed.
						(2)Shuttle pricing
			 policy for commercial and foreign usersChapter 703 of title 51,
			 United States Code, and the item relating to such chapter in the table of
			 chapters for such title, is repealed.
						(3)Shuttle
			 privatizationSection 50133 of title 51, United States Code, and
			 the item relating to such section in the table of sections for chapter 501 of
			 such title, is repealed.
						(e)Extension
			 criteria reportNot later
			 than 1 year after the date of enactment of this Act, the Administrator shall
			 submit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on the feasibility of extending the operation of the
			 International Space Station that includes—
						(1)criteria for
			 defining the International Space Station as a research success;
						(2)cost estimates for operating the
			 International Space Station to achieve the criteria in paragraph (1);
						(3)cost estimates for extending operations to
			 2020, 2025, and 2030; and
						(4)an assessment of
			 how the defined criteria under paragraph (1) respond to the National Academies
			 Decadal Survey on Biological and Physical Sciences in Space.
						(f)Strategic plan
			 for International Space Station research
						(1)In
			 generalThe Director of the
			 Office of Science and Technology Policy, in consultation with the
			 Administrator, academia, other Federal agencies, the International Space
			 Station National Laboratory Advisory Committee, and other potential
			 stakeholders, shall develop and transmit to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a strategic plan for conducting
			 competitive, peer-reviewed research in physical and life sciences and related
			 technologies on the International Space Station through at least 2020.
						(2)Plan
			 requirementsThe strategic plan shall—
							(A)be consistent with the priorities and
			 recommendations established by the National Academies in its Decadal Survey on
			 Biological and Physical Sciences in Space;
							(B)provide a research
			 timeline and identify resource requirements for its implementation, including
			 the facilities and instrumentation necessary for the conduct of such research;
			 and
							(C)identify—
								(i)criteria for the
			 proposed research, including—
									(I)a
			 justification for the research to be carried out in the space microgravity
			 environment;
									(II)the use of model
			 systems;
									(III)the testing of
			 flight hardware to understand and ensure its functioning in the microgravity
			 environment;
									(IV)the use of
			 controls to help distinguish among the direct and indirect effects of
			 microgravity, among other effects of the flight or space environment;
									(V)approaches for
			 facilitating data collection, analysis, and interpretation;
									(VI)procedures to
			 ensure repetition of experiments, as needed;
									(VII)support for
			 timely presentation of the peer-reviewed results of the research; and
									(VIII)defined metrics
			 for the success of each study;
									(ii)instrumentation
			 required to support the measurements and analysis of the research to be carried
			 out under the strategic plan;
								(iii)the capabilities
			 needed to support direct, real-time communications between astronauts working
			 on research experiments onboard the International Space Station and the
			 principal investigator on the ground;
								(iv)a
			 process for involving the external user community in research planning,
			 including planning for relevant flight hardware and instrumentation, and for
			 utilization of the International Space Station, free flyers, or other research
			 platforms; and
								(v)defined metrics
			 for success of the research plan.
								(3)Report
							(A)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall transmit to the Committee on Science, Space, and Technology of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the progress of the organization
			 chosen for the management of the International Space Station National
			 Laboratory as directed in section 504 of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18354).
							(B)Specific
			 requirementsThe report shall assess the management,
			 organization, and performance of such organization and shall include a review
			 of the status of each of the 7 required activities listed in section 504(c) of
			 such Act (42 U.S.C. 18354(c)).
							213.Commercial crew
			 report
					(a)In
			 generalThe Administration
			 shall consider the ramifications of and create contingencies as the
			 sequestration adopted in the Budget Control Act of 2011 (Public Law 112–25)
			 continues to reduce the Administration’s overall budget.
					(b)Report
						(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Administrator shall transmit to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report containing 5 distinct
			 options for the final stages of the commercial crew program.
						(2)RequirementsThese options shall include—
							(A)a strategy that
			 assumes an appropriation of $500,000,000 over the next 3 fiscal years;
							(B)a strategy that assumes an appropriation of
			 $600,000,000 over the next 3 fiscal years;
							(C)a strategy that
			 assumes an appropriation of $700,000,000 over the next 3 fiscal years;
							(D)a strategy that assumes an appropriation of
			 $800,000,000 over the next 3 fiscal years; and
							(E)a strategy that
			 has yet to be considered previously in any budget submission but that the
			 Administration believes could ensure the flight readiness date of 2017 for at
			 least one provider or significantly decreases the overall program lifecycle
			 cost.
							(3)InclusionsEach strategy shall include the contracting
			 instruments the Administration will employ to acquire the services in each
			 phase of development or acquisition, the number of commercial providers the
			 Administration will include in the program, and the estimated flight readiness
			 date in each scenario.
						214.Flight
			 readiness demonstration
					(a)In
			 generalThe Administration shall carry out its flight readiness
			 demonstration, in which one or more commercial crew partner companies safely
			 transports United States astronauts to the International Space Station, by
			 December 31, 2017.
					(b)ReportNot later than 180 days after the date of
			 enactment of this Act and every 90 days thereafter until the Administration
			 carries out its flight readiness demonstration, the Administrator shall
			 transmit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report—
						(1)describing the current status of the
			 Commercial Crew program, including all funding paid to any partner company
			 throughout the life of the program detailed by specific dollar amounts provided
			 for each milestone completed for each partner company;
						(2)specifying the accomplishments and
			 milestones completed in the 90 days prior to the date of transmission of the
			 report under any phase of the program and all dollar amounts provided for each
			 of those milestones;
						(3)identifying those accomplishments and
			 milestones that were expected to be completed in the 90 days prior to the date
			 of transmission of such report under any phase of the program but that were not
			 completed in that timeframe;
						(4)setting forth the
			 accomplishments and milestones that are expected to be completed in the 90-day
			 period following the transmission of such report under any phase of the
			 program; and
						(5)containing a
			 statement of flight readiness under subsection (c).
						(c)Statement of
			 Flight ReadinessThe
			 statement of flight readiness required by subsection (b)(5) shall
			 include—
						(1)either—
							(A)a certification by
			 the Administrator that the Administration is on schedule to comply with
			 subsection (a); or
							(B)an explanation as
			 to why the Administration is not on schedule to comply with subsection (a) and
			 why the Administration did not develop an acquisition strategy based on
			 existing budget authority; and
							(2)a certification by the Administrator that
			 all deviations from the Aerospace Safety Advisory Panel recommendations have
			 been reported in accordance with section 215.
						(d)Authorization of
			 fundsNot later than 60 days
			 after the issuance of the explanation described in subsection (c)(2), the
			 Administrator shall provide, and begin implementation of, a new acquisition
			 strategy that ensures that at least 1 company will be prepared to provide crew
			 transport services by December 31, 2017.
					215.Certification
			 Products Contract phase two
					(a)In
			 generalPhase two and any
			 subsequent phase of the Certification Products Contract, and any further
			 acquisition or development actions taken by the Administration under the
			 Commercial Crew Program, shall be executed—
						(1)under a cost-type
			 contract specified by Federal Acquisition Regulations; and
						(2)except as provided
			 in subsection (b), in accordance with the 2012 Annual Report of the Aerospace
			 Safety Advisory Panel.
						(b)Deviations
						(1)AuthorityThe Administrator may deviate from any
			 findings and recommendations of the 2012 Annual Report of the Aerospace Safety
			 Advisory Panel if the Administrator has determined doing so is in the best
			 interest of the program.
						(2)Notice and
			 justificationIf the
			 Administrator deviates from any findings and recommendations of the 2012 Annual
			 Report of the Aerospace Safety Advisory Panel under paragraph (1), the
			 Administrator shall transmit in writing to the Chair of the Aerospace Safety
			 Advisory Panel, the Committee on Science, Space, and Technology of the House of
			 Representatives, and the Committee on Commerce, Science, and Transportation of
			 the Senate notice of any planned deviations, along with a justification
			 therefor, as part of the statement required under section 214(c)(1).
						(c)ReportThe
			 Aerospace Safety Advisory Panel shall review and report to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate on any
			 deviation within 45 days of notification.
					216.Space
			 communications
					(a)PlanThe Administrator shall develop a plan, in
			 consultation with relevant Federal agencies, for updating the Administration’s
			 space communications architecture for both low-Earth orbital operations and
			 deep space exploration so that it is capable of meeting the Administration’s
			 needs over the next 20 years. The plan shall include lifecycle cost estimates,
			 milestones, estimated performance capabilities, and 5-year funding profiles.
			 The plan shall also include an estimate of the amounts of any reimbursements
			 the Administration is likely to receive from other Federal agencies during the
			 expected life of the upgrades described in the plan. At a minimum, the plan
			 shall include a description of the following:
						(1)Projected Deep
			 Space Network requirements for the next 20 years, including those in support of
			 human space exploration missions.
						(2)Upgrades needed to
			 support Deep Space Network requirements, including cost estimates and
			 schedules.
						(3)Cost estimates for
			 the maintenance of existing Deep Space Network capabilities.
						(4)Projected Tracking
			 and Data Relay Satellite System requirements for the next 20 years, including
			 those in support of other relevant Federal agencies.
						(5)Cost and schedule
			 estimates to maintain and upgrade the Tracking and Data Relay Satellite System
			 to meet projected requirements.
						(6)Steps the
			 Administration is taking to mitigate threats to electromagnetic spectrum
			 use.
						(b)ScheduleThe
			 Administrator shall transmit the plan developed under this section to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate not later
			 than 1 year after the date of enactment of this Act.
					IIIScience
			AGeneral
				301.Science
			 portfolio
					(a)Balanced and
			 adequately funded activitiesSection 803 of the National
			 Aeronautics and Space Administration Authorization Act of 2010 (124 Stat. 2832)
			 is amended to read as follows:
						
							803.Overall science
				portfolio; Sense of CongressCongress reaffirms its sense, expressed in
				the National Aeronautics and Space Administration Authorization Act of 2010,
				that a balanced and adequately funded set of activities, consisting of research
				and analysis grants programs, technology development, small, medium, and large
				space missions, and suborbital research activities, contributes to a robust and
				productive science program and serves as a catalyst for innovation and
				discovery.
							.
					(b)Decadal
			 surveysIn proposing the funding of programs and activities for
			 the National Aeronautics and Space Administration for each fiscal year, the
			 Administrator shall, to the greatest extent practicable, follow guidance
			 provided in the current decadal surveys from the National Academies’ Space
			 Studies Board.
					302.Assessment of
			 science mission extensionsSection 30504 of title 51, United States
			 Code, is amended to read as follows:
					
						30504.Assessment of
				science mission extensions
							(a)AssessmentThe
				Administrator shall carry out biennial reviews within each of the Science
				divisions to assess the cost and benefits of extending the date of the
				termination of data collection for those missions that exceed their planned
				mission lifetime. The assessment shall take into consideration how extending
				existing missions impacts the start of future missions.
							(b)Consultation and
				Consideration of Potential Benefits of Instruments on
				MissionsWhen deciding whether to extend a mission that has an
				operational component, the Administrator shall consult with any affected
				Federal agency and shall take into account the potential benefits of
				instruments on missions that are beyond their planned mission lifetime.
							(c)CostsIf
				a mission is extended based on consultation required under subsection (b), the
				full costs of the extension shall be paid for by the operational agency or
				agencies.
							(d)ReportThe Administrator shall transmit to the
				Committee on Science, Space, and Technology of the House of Representatives and
				the Committee on Commerce, Science, and Transportation of the Senate, at the
				same time as the submission to Congress of the President’s annual budget
				request, a report detailing any assessment required by subsection (a) that was
				carried out during the previous
				year.
							.
				303.Radioisotope
			 thermoelectric generators
					(a)Analysis of
			 Requirements and RisksThe Administrator, in consultation with
			 other Federal agencies, shall conduct an analysis of—
						(1)the requirements
			 of the Administration for radioisotope power system material that is needed to
			 carry out planned, high priority robotic missions in the solar system and other
			 surface exploration activities beyond low-Earth orbit; and
						(2)the risks to
			 missions of the Administration in meeting those requirements, or any additional
			 requirements, due to a lack of adequate radioisotope power system
			 material.
						(b)Contents of
			 analysisThe analysis conducted under subsection (a)
			 shall—
						(1)detail the Administration’s current
			 projected mission requirements and associated timeframes for radioisotope power
			 system material;
						(2)explain the assumptions used to determine
			 the Administration’s requirements for the material, including—
							(A)the planned use of
			 Advanced Stirling Radioisotope Generator technology;
							(B)the status of and
			 timeline for completing development and demonstration of the Advanced Stirling
			 Radioisotope Generator technology, including the development of flight
			 readiness requirements; and
							(C)the risks and implications of, and
			 contingencies for, any delays or unanticipated technical challenges affecting
			 or related to the Administration’s mission plans for the anticipated use of
			 Advanced Stirling Radioisotope Generator technology;
							(3)assess the risk to the Administration’s
			 programs of any potential delays in achieving the schedule and milestones for
			 planned domestic production of radioisotope power system material;
						(4)outline a process
			 for meeting any additional Administration requirements for the material;
						(5)estimate the
			 incremental costs required to increase the amount of material produced each
			 year, if such an increase is needed to support additional Administration
			 requirements for the material;
						(6)detail how the Administration and other
			 Federal agencies will manage, operate, and fund production facilities and the
			 design and development of all radioisotope power systems used by the
			 Administration and other Federal agencies as necessary;
						(7)specify the steps the Administration will
			 take, in consultation with the Department of Energy, to preserve the
			 infrastructure and workforce necessary for production of radioisotope power
			 systems; and
						(8)detail how the
			 Administration has implemented or rejected the recommendations from the
			 National Research Council’s 2009 report titled Radioisotope Power
			 Systems: An Imperative for Maintaining U.S. Leadership in Space
			 Exploration.
						(c)TransmittalNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall transmit the results of the
			 analysis to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate.
					304.Congressional
			 declaration of policy and purposeSection 20102(d) of title 51, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(10)The direction of the unique competence of
				the Administration to the search for life’s origin, evolution, distribution,
				and future in the Universe. In carrying out this objective, the Administration
				may use any practicable ground-based, airborne, or space-based technical means
				and spectra of electromagnetic
				radiation.
						.
				BAstrophysics
				311.Decadal
			 cadenceIn carrying out
			 section 301(b), the Administrator shall ensure a steady cadence of large,
			 medium, and small astrophysics missions.
				312.Extrasolar
			 planet exploration strategy
					(a)StrategyThe Administrator shall enter into an
			 arrangement with the National Academies to develop a science strategy for the
			 study and exploration of extrasolar planets, including the use of TESS, the
			 James Webb Space Telescope, WFIRST, or any other telescope, spacecraft, or
			 instrument as appropriate. Such strategy shall—
						(1)outline key
			 scientific questions;
						(2)identify the most
			 promising research in the field;
						(3)indicate the
			 extent to which the mission priorities in existing decadal surveys address key
			 extrasolar planet research goals; and
						(4)make recommendations with respect to
			 optimal coordination with international partners.
						(b)Use of
			 strategyThe Administrator shall use the strategy to—
						(1)inform roadmaps,
			 strategic plans, and other activities of the Administration as they relate to
			 extrasolar planet research and exploration; and
						(2)provide a
			 foundation for future activities and initiatives.
						(c)Report to
			 CongressNot later than 18
			 months after the date of enactment of this Act, the National Academies shall
			 transmit a report to the Administrator, and to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate, containing the strategy developed
			 under subsection (a).
					313.James Webb
			 Space TelescopeIt is the
			 sense of Congress that the James Webb Space Telescope program is significant to
			 our understanding of the history of the universe, including galaxies, stars,
			 and planetary systems, and should continue to receive priority of funding in
			 accord with the recommendation of the most recent decadal survey for Astronomy
			 and Astrophysics of the National Academies’ Space Studies Board.
				314.Wide-Field
			 Infrared Survey TelescopeThe
			 Administrator shall ensure that the development of the Wide-Field Infrared
			 Survey Telescope continues while the James Webb Space Telescope is
			 completed.
				315.National
			 Reconnaissance Office telescope donationNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall transmit a report to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate outlining
			 the cost of the Administration’s potential plan for developing the Wide-Field
			 Infrared Survey Telescope as described in the most recent astronomy and
			 astrophysics decadal survey, including an alternative plan for the Wide-Field
			 Infrared Survey Telescope 2.4, which includes the donated 2.4-meter aperture
			 National Reconnaissance Office telescope. Due to the budget constraints on the
			 Administration’s science programs, this report shall include—
					(1)an assessment of
			 affordable approaches to develop the Wide-Field Infrared Survey
			 Telescope;
					(2)a
			 comparison to the development of mission concepts that exclude the utilization
			 of the donated asset;
					(3)an assessment of
			 how the Administration’s existing science missions will be affected by the
			 utilization of the donated asset described in this section; and
					(4)a
			 description of the cost associated with storing and maintaining the donated
			 asset.
					CPlanetary
			 Science
				321.Decadal
			 cadenceIn carrying out
			 section 301(b), the Administrator shall ensure, to the greatest extent
			 practicable, that the Administration carries out a balanced set of planetary
			 science programs in accordance with the priorities established in the most
			 recent decadal survey for planetary science. Such programs shall include, at a
			 minimum—
					(1)a
			 Discovery-class mission at least once every 24 months;
					(2)a
			 New Frontiers-class mission at least once every 60 months; and
					(3)at least one Flagship-class mission per
			 decadal survey period, starting with a Europa mission with a goal of launching
			 by 2021.
					322.Near-Earth
			 objects
					(a)FindingsCongress
			 makes the following findings:
						(1)Near-Earth objects
			 pose a serious and credible threat to humankind, as many scientists believe
			 that a major asteroid or comet was responsible for the mass extinction of the
			 majority of the Earth’s species, including the dinosaurs, nearly 65,000,000
			 years ago.
						(2)Similar objects
			 have struck the Earth or passed through the Earth’s atmosphere several times in
			 the Earth’s history and pose a similar threat in the future.
						(3)Several such
			 near-Earth objects have only been discovered within days of the objects’
			 closest approach to Earth, and recent discoveries of such large objects
			 indicate that many large near-Earth objects remain to be discovered.
						(4)The efforts taken
			 to date by the Administration for detecting and characterizing the hazards of
			 near-Earth objects must continue to fully determine the threat posed by such
			 objects to cause widespread destruction and loss of life.
						(b)DefinitionFor
			 purposes of this section, the term near-Earth object means an
			 asteroid or comet with a perihelion distance of less than 1.3 Astronomical
			 Units from the Sun.
					(c)Near-Earth
			 object surveyThe Administrator shall continue to discover,
			 track, catalogue, and characterize the physical characteristics of near-Earth
			 objects equal to or greater than 140 meters in diameter in order to assess the
			 threat of such near-Earth objects to the Earth, pursuant to the George E.
			 Brown, Jr. Near-Earth Object Survey Act (42 U.S.C. 16691). It shall be the goal
			 of the Survey program to achieve 90 percent completion of its near-Earth object
			 catalogue (based on statistically predicted populations of near-Earth objects)
			 by 2020.
					(d)Warning and
			 mitigation of potential hazards of near-Earth objectsCongress
			 reaffirms the policy set forth in section 20102(g) of title 51, United States
			 Code (relating to detecting, tracking, cataloguing, and characterizing
			 asteroids and comets).
					(e)Program
			 ReportThe Administrator
			 shall transmit to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate, not later than 1 year after the date of enactment of this Act,
			 an initial report that provides—
						(1)recommendations
			 for carrying out the Survey program and an associated proposed budget;
						(2)analysis of
			 possible options that the Administration could employ to divert an object on a
			 likely collision course with Earth; and
						(3)a
			 description of the status of efforts to coordinate and cooperate with other
			 countries to discover hazardous asteroids and comets, plan a mitigation
			 strategy, and implement that strategy in the event of the discovery of an
			 object on a likely collision course with Earth.
						(f)Annual
			 reportsThe Administrator
			 shall annually transmit to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report that provides—
						(1)a
			 summary of all activities carried out pursuant to subsection (c) since the date
			 of enactment of this Act; and
						(2)a
			 summary of expenditures for all activities carried out pursuant to subsection
			 (c) since the date of enactment of this Act.
						323.Astrobiology
			 strategy
					(a)StrategyThe Administrator shall enter into an
			 arrangement with the National Academies to develop a science strategy for
			 astrobiology that would outline key scientific questions, identify the most
			 promising research in the field, and indicate the extent to which the mission
			 priorities in existing decadal surveys address the search for life’s origin,
			 evolution, distribution, and future in the Universe.
					(b)Use of
			 strategyThe Administrator
			 shall use the strategy developed under subsection (a) in planning and funding
			 research and other activities and initiatives in the field of astrobiology. The
			 strategy shall include recommendations for coordination with international
			 partners.
					(c)Report to
			 CongressNot later than 18
			 months after the date of enactment of this Act, the National Academies shall
			 transmit a report to the Administrator, and to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate, containing the strategy developed
			 under subsection (a).
					324.Public-private
			 partnershipsNot later than
			 180 days after the date of enactment of this Act, the Administrator shall
			 transmit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report describing how the Administration can expand collaborative
			 public-private partnerships to study life’s origin, evolution, distribution,
			 and future in the Universe.
				DHeliophysics
				331.Decadal
			 cadenceIn carrying out
			 section 301(b), the Administrator shall ensure a steady cadence of large,
			 medium, and small heliophysics missions.
				332.Review of space
			 weather
					(a)ReviewThe Director of the Office of Science and
			 Technology Policy, in consultation with the Administrator, the Administrator of
			 the National Oceanic and Atmospheric Administration, the Director of the
			 National Science Foundation, the Secretary of Defense, the Secretary of Energy,
			 and the Secretary of Homeland Security, shall enter into an arrangement with
			 the National Academies to provide a comprehensive study that reviews current
			 and planned space weather monitoring requirements and capabilities. The study
			 shall inform the process of identifying national needs for future space weather
			 monitoring and mitigation. The National Academies shall give consideration to
			 international and private sector efforts and collaboration. The study shall
			 also review the current state of research capabilities in observing, modeling,
			 and prediction and provide recommendations to ensure future advancement of
			 predictive capability.
					(b)Report to
			 CongressNot later than 1
			 year after the date of enactment of this Act, the National Academies shall
			 transmit a report to the Administrator, and to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate, containing the results of the study
			 provided under subsection (a).
					333.Deep Space
			 Climate Observatory
					(a)Integrating
			 sensorsThe Administrator may
			 not integrate or fund the development of any sensor on the Deep Space Climate
			 Observatory (DSCOVR) that is not aligned with the spacecraft’s original space
			 weather mission requirements.
					(b)AlgorithmsThe Administration may not develop or
			 implement algorithms, or any other applications or products, that—
						(1)are not aligned
			 with the Deep Space Climate Observatory mission’s intended space weather
			 requirements; or
						(2)enable
			 Earth at noon images from the spacecraft.
						EEarth
			 Science
				341.Goal
					(a)In
			 generalRecognizing the
			 contributions that Earth science and remote sensing have made to society over
			 the last 50 years, the Administration shall continue to develop first-of-a-kind
			 instruments that, once proved, can be transitioned to other agencies for
			 operations.
					(b)AmendmentSection 60501 of title 51, United States
			 Code, is amended by inserting In order to accomplish this goal, the
			 Administrator shall conduct research and development on new sensors and
			 instruments that will mitigate the risks associated with the development of
			 operational systems and long-term data continuity requirements by other
			 agencies. The Administration shall not be responsible for the development of
			 operational Earth science systems, including satellite, sensor, or instrument
			 development, acquisition, and operations, as well as product development and
			 data analysis, unless such work is conducted on a reimbursable basis that
			 accounts for the full cost of the work. The Administrator shall use the Joint
			 Agency Satellite Division structure, or a direct successor thereto, to manage
			 this process on a fully reimbursable basis. after Earth
			 observations-based research program..
					342.Decadal
			 cadenceIn carrying out
			 section 301(b), the Administrator shall ensure a steady cadence of large,
			 medium, and small Earth science missions.
				343.Research to
			 operationsSection 60502(a) of
			 title 51, United States Code, is amended by inserting Operational
			 responsibility for Earth science or space weather missions or sensors may not
			 be transferred from any other Federal agency to the Administration, except as
			 specifically authorized by law. after execute the
			 transitions..
				344.Interagency
			 coordinationSection 60505 of
			 title 51, United States Code, is amended—
					(1)in the section
			 heading, by inserting and
			 other Federal agencies after Atmospheric
			 Administration;
					(2)in subsection
			 (a)—
						(A)by striking
			 and the Administrator of the National Oceanic and Atmospheric
			 Administration and inserting , the Administrator of the National
			 Oceanic and Atmospheric Administration, and the heads of other relevant Federal
			 agencies; and
						(B)by striking
			 the two agencies and inserting each of those
			 agencies;
						(3)in subsection (b)—
						(A)by striking
			 and the Administrator of the National Oceanic and Atmospheric
			 Administration and inserting , the Administrator of the National
			 Oceanic and Atmospheric Administration, and the heads of other relevant Federal
			 agencies;
						(B)by striking
			 Committee on Science and Technology and inserting
			 Committee on Science, Space, and Technology; and
						(C)by striking
			 and the National Oceanic and Atmospheric Administration and
			 inserting , the National Oceanic and Atmospheric Administration, and
			 other relevant Federal agencies; and
						(4)in subsection (d),
			 by striking Administration Earth science mission and all that
			 follows through the period and inserting Earth science mission or Earth
			 observing system to or from the National Oceanic and Atmospheric
			 Administration, any other Federal agency, or the Administration, or to or from
			 other stakeholders, until the plans required under subsection (c) have been
			 approved by the Administrator, the Administrator of the National Oceanic and
			 Atmospheric Administration, and the heads of other relevant Federal agencies,
			 and until financial resources have been identified to support the transition or
			 transfer in the President’s annual budget request for the National Oceanic and
			 Atmospheric Administration, the Administration, or other relevant agencies.
			 Operational responsibility for Earth science programs may not be transferred
			 from any other Federal agency to the Administration, except as specifically
			 authorized by law..
					345.Joint Polar
			 Satellite System climate sensorsThe Administration shall not be responsible
			 for the development of Joint Polar Satellite System climate sensors, including
			 the Total Solar Irradiance Sensor (TSIS–2), the Ozone Mapping and Profiler
			 Suite–Limb (OMPS–L), or the Clouds and Earth Radiant Energy System (CERES–C).
			 Any effort by the Administration related to this work shall be conducted on a
			 fully reimbursable basis and executed by the Administration’s Joint Agency
			 Satellite Division or a direct successor thereto.
				346.Land
			 imaging
					(a)Reaffirmation of
			 PolicyCongress reaffirms the finding in section 2(1) of the Land
			 Remote Sensing Policy Act of 1992 (15 U.S.C. 5601(1)), which states that
			 The continuous collection and utilization of land remote sensing data
			 from space are of major benefit in studying and understanding human impacts on
			 the global environment, in managing the Earth’s natural resources, in carrying
			 out national security functions, and in planning and conducting many other
			 activities of scientific, economic, and social importance..
					(b)Continuous Land
			 Remote Sensing Data CollectionThe Director of the Office of
			 Science and Technology Policy shall take steps in consultation with other
			 relevant Federal agencies to ensure, to the maximum extent practicable, the
			 continuous collection of space-based, medium-resolution observations of the
			 Earth’s land cover, and to ensure that the data are made available in such ways
			 as to facilitate the widest possible use.
					(c)Definition of
			 land imaging capabilitiesThe
			 Administrator may not initiate the definition of requirements for land imaging
			 capabilities unless such work is conducted on a fully reimbursable basis and
			 executed by the Administration’s Joint Agency Satellite Division or a direct
			 successor thereto.
					347.Sources of
			 Earth science data
					(a)AcquisitionThe
			 Administrator shall, to the extent possible and while satisfying the scientific
			 or educational requirements of the Administration and, where appropriate, of
			 other Federal agencies and scientific researchers, acquire, where cost
			 effective, space-based and airborne Earth remote sensing data, services,
			 distribution, and applications from non-Federal providers.
					(b)Treatment as
			 Commercial Item Under Acquisition LawsAcquisitions by the
			 Administrator of the data, services, distribution, and applications referred to
			 in subsection (a) shall be carried out in accordance with applicable
			 acquisition laws and regulations (including chapters 137 and 140 of title 10,
			 United States Code). For purposes of such laws and regulations, such data,
			 services, distribution, and applications shall be considered to be commercial
			 items. Nothing in this subsection shall be construed to preclude the United
			 States from acquiring, through contracts with commercial providers, sufficient
			 rights in data to meet the needs of the scientific and educational community or
			 the needs of other government activities.
					(c)Safety
			 StandardsNothing in this section shall be construed to prohibit
			 the Federal Government from requiring compliance with applicable safety
			 standards.
					(d)ReportNot later than 180 days after the date of
			 enactment of the Act, the Administrator shall submit a report to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate on the
			 Administration’s efforts to carry out this section.
					IVAeronautics
			401.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)a
			 robust aeronautics research portfolio will help maintain the United States
			 status as a leader in aviation;
				(2)aeronautics
			 research is essential to the Administration’s mission; and
				(3)the Administrator
			 should coordinate and consult with relevant Federal agencies and the private
			 sector to minimize duplication and leverage resources.
				402.Unmanned aerial
			 systems research and development
				(a)In
			 generalThe Administrator, in consultation with the Administrator
			 of the Federal Aviation Administration and other Federal agencies, shall direct
			 research and technological development to facilitate the safe integration of
			 unmanned aerial systems into the National Airspace System, including—
					(1)positioning and
			 navigation systems;
					(2)sense and avoid
			 capabilities;
					(3)secure data and
			 communication links;
					(4)flight recovery
			 systems; and
					(5)human systems
			 integration.
					(b)RoadmapThe
			 Administrator shall update a roadmap for unmanned aerial systems research and
			 development and transmit this roadmap to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate not later than 90 days after the date
			 of enactment of this Act.
				(c)Cooperative
			 unmanned aerial vehicle activitiesSection 31504 of title 51,
			 United States Code, is amended by inserting Operational flight data
			 derived from these cooperative agreements shall be made available, in
			 appropriate and usable formats, to the Administration and the Federal Aviation
			 Administration for the development of regulatory standards. after
			 in remote areas..
				403.Research
			 program on composite materials used in aeronautics
				(a)ConsultationThe
			 Administrator, in overseeing the Administration’s Integrated Systems Research
			 Program’s work on composite materials, shall consult with relevant Federal
			 agencies and partners in industry to accelerate safe development and
			 certification processes for new composite materials and design methods while
			 maintaining rigorous inspection of new composite materials.
				(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall transmit a report to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate detailing
			 the Administration’s work on new composite materials and the coordination
			 efforts among Federal agencies.
				404.Hypersonic
			 researchNot later than 1 year
			 after the date of enactment of this Act, the Administrator, in consultation
			 with other Federal agencies, shall develop and transmit to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a research and
			 development roadmap for hypersonic aircraft research with the objective of
			 exploring hypersonic science and technology using air-breathing propulsion
			 concepts, through a mix of theoretical work, basic and applied research, and
			 development of flight research demonstration vehicles. The roadmap shall
			 prescribe appropriate agency contributions, coordination efforts, and
			 technology milestones.
			405.Supersonic
			 researchNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall develop and
			 transmit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a roadmap that allows for flexible funding profiles, for supersonic
			 aeronautics research and development with the objective of developing and
			 demonstrating, in a relevant environment, airframe and propulsion technologies
			 to minimize the environmental impact, including noise, of supersonic overland
			 flight in an efficient and economical manner. The roadmap shall include—
				(1)a
			 status report on the Administration’s existing research on supersonic
			 flight;
				(2)a
			 list of specific technological, environmental, and other challenges that must
			 be overcome to minimize the environmental impact, including noise, of
			 supersonic overland flight;
				(3)a
			 research plan to address such challenges, as well as a project timeline for
			 accomplishing relevant research goals; and
				(4)a
			 plan for coordination with stakeholders, including relevant government agencies
			 and industry.
				406.Research on
			 NextGen airspace management concepts and tools
				(a)In
			 generalThe Administrator
			 shall, in consultation with the Director of the Joint Planning and Development
			 Office of the Federal Aviation Administration, review at least annually the
			 alignment and timing of the Administration’s research and development
			 activities in support of the NextGen airspace management modernization
			 initiative, and shall make any necessary adjustments by reprioritizing or
			 retargeting the Administration’s research and development activities in support
			 of the NextGen initiative.
				(b)Annual
			 reportsThe Administrator
			 shall report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate annually regarding the progress of the Administration’s research and
			 development activities in support of the NextGen airspace management
			 modernization initiative, including details of consultation with the Federal
			 Aviation Administration and any adjustments made to research activities.
				407.Rotorcraft
			 researchNot later than 1 year
			 after the date of enactment of this Act, the Administrator, in consultation
			 with other Federal agencies, shall prepare and transmit to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a plan for
			 research relating to rotorcraft and other runway-independent air vehicles, with
			 the objective of developing and demonstrating improved safety, noise, and
			 environmental impact in a relevant environment. The plan shall include specific
			 goals for the research, a timeline for implementation, metrics for success, and
			 guidelines for collaboration and coordination with industry and other Federal
			 agencies.
			VSpace
			 Technology
			501.Space
			 technology
				(a)FindingsCongress finds the following:
					(1)The Space
			 Technology Mission Directorate created by the Administration is lacking an
			 organic statutory authorization and in need of congressional direction.
					(2)In order to appropriately prioritize the
			 Administration’s resources to accomplish its goals and purposes, the Space
			 Technology Mission Directorate needs to be reorganized as provided in the
			 amendments made by this section.
					(3)Projects, programs, and activities
			 currently within the Exploration Research and Development program should
			 continue as planned as part of the Human Exploration and Operations Mission
			 Directorate.
					(b)Space technology
			 program
					(1)AmendmentSection 70507 of title 51, United States
			 Code, is amended to read as follows:
						
							70507.Space
				Technology Program authorized
								(a)Program
				authorizedThe Administrator
				shall establish, within the office of the Administrator, a Space Technology
				Program to pursue the development of technologies that enable exploration of
				the solar system or advanced space science throughout the various elements of
				the Administration.
								(b)Small business
				programsThe Administrator shall organize and manage the
				Administration’s Small Business Innovation Research program and Small Business
				Technology Transfer program within the Space Technology Program.
								(c)Nonduplication
				certificationThe
				Administrator shall include in the budget for each fiscal year, as transmitted
				to Congress under section 1105(a) of title 31, a certification that no project,
				program, or mission undertaken by the Space Technology Program is independently
				under development by any other office or directorate of the
				Administration.
								.
					(2)Table of
			 sections amendmentThe item relating to section 70507 in the
			 table of sections for chapter 705 of title 51, United States Code, is amended
			 to read as follows:
						
							
								70507. Space Technology Program
				authorized.
							
							.
					VIEducation
			601.Education
				(a)In
			 generalThe Administration
			 shall continue its education and outreach efforts to—
					(1)increase student
			 interest and participation in Science, Technology, Engineering, and Mathematics
			 (STEM) education;
					(2)improve public
			 literacy in STEM;
					(3)employ proven
			 strategies for improving student learning and teaching;
					(4)provide curriculum
			 support materials; and
					(5)create and support
			 opportunities for professional development for STEM teachers.
					(b)OrganizationIn
			 order to ensure the inspiration and engagement of children and the general
			 public, the Administration shall continue its STEM education and outreach
			 activities within the Science, Aeronautics Research, Space Operations, and
			 Exploration Mission Directorates. Funds devoted to education and public
			 outreach shall be maintained in the Directorates, and the consolidation of
			 these activities into the Education Directorate is prohibited.
				(c)ProhibitionThe Administration may not implement any
			 proposed STEM education and outreach-related changes proposed in the budget for
			 fiscal year 2014 transmitted to Congress under section 1105(a) of title 31,
			 United States Code.
				VIIPolicy
			 Provisions
			701.Asteroid
			 Retrieval Mission
				(a)In
			 GeneralConsistent with the
			 policy stated in section 201(b), the Administrator may not fund the development
			 of an asteroid retrieval mission to send a robotic spacecraft to a near-Earth
			 asteroid for rendezvous, retrieval, and redirection of that asteroid to lunar
			 orbit for exploration by astronauts.
				(b)Asteroid
			 surveyThe Administration may not pursue a program to search for
			 asteroids of 20 meters or less in diameter unless the survey program described
			 in section 322(c) is at least 90 percent complete.
				(c)ReportNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall provide to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the proposed Asteroid Retrieval Mission. Such report shall include—
					(1)a
			 detailed budget profile, including cost estimates for the development of all
			 necessary technologies and spacecraft required for the mission;
					(2)a
			 detailed technical plan that includes milestones and a specific
			 schedule;
					(3)a
			 description of the technologies and capabilities anticipated to be gained from
			 the proposed mission that will enable future human missions to Mars which could
			 not be gained by lunar missions; and
					(4)a
			 complete review by the Small Bodies Assessment Group and the NASA Advisory
			 Council that includes a recommendation to Congress on the feasibility of the
			 mission as proposed by the Administration.
					702.Termination
			 liability
				(a)FindingsCongress
			 makes the following findings:
					(1)The International Space Station, the Space
			 Launch System, and the Orion crew capsule will enable the Nation to continue
			 operations in low-Earth orbit and to send its astronauts to deep space. As a
			 result of their unique capabilities and their critical contribution to the
			 future of space exploration, these systems have been designated by Congress and
			 the Administration as priority investments.
					(2)While the Space Launch System and the Orion
			 programs, currently under development, have made significant progress, they
			 have not been funded at levels authorized, and as a result congressionally
			 authorized milestones will be delayed by several years.
					(3)In addition,
			 contractors are currently holding program funding, estimated to be in the
			 hundreds of millions of dollars, to cover the potential termination liability
			 should the Government choose to terminate a program for convenience. As a
			 result, hundreds of millions of taxpayer dollars are unavailable for meaningful
			 work on these programs.
					(4)According to the Government Accountability
			 Office, the Administration procures most of its goods and services through
			 contracts, and it terminates very few of them. In fiscal year 2010, the
			 Administration terminated 28 of 16,343 active contracts and orders—a
			 termination rate of about 0.17 percent.
					(5)Providing
			 processes requiring congressional action on termination of these high-priority
			 programs would enable contractors to apply taxpayer dollars to making maximum
			 progress in meeting the established technical goals and schedule milestones of
			 these programs.
					(b)NASA termination
			 liability
					(1)General
			 ruleTermination liability costs for a covered program shall be
			 provided only pursuant to this subsection.
					(2)Prohibition on
			 reserving fundsThe
			 Administrator may not reserve funds from amounts appropriated for a covered
			 program, and shall direct prime contractors not to reserve funds, for potential
			 termination liability costs with respect to a covered program.
					(3)Intent of
			 CongressIt is the intent of
			 Congress that funds authorized to be appropriated for covered programs be
			 applied in meeting established technical goals and schedule milestones.
					(4)Void contractual
			 provisionsAny provision in a prime contract entered into before
			 the date of enactment of this Act that provides for the payment of termination
			 liability costs through any means other than as provided in this subsection is
			 hereby declared to be void and unenforceable.
					(5)Congressional
			 action; notice
						(A)Termination for
			 convenienceThe Administrator
			 may not initiate termination for the convenience of the Government of a prime
			 contract on a covered program unless such program termination is authorized or
			 required by a law enacted after the date of enactment of this Act.
						(B)Termination for
			 causeThe Administrator shall
			 notify the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate before initiating termination for cause of a prime contract on a
			 covered program.
						(6)Supplemental
			 appropriation request
						(A)RequestIf the Administrator decides to terminate a
			 prime contract on a covered program, and sufficient unobligated appropriations
			 are not available to cover termination liability costs in the appropriations
			 account that is funding the prime contract being terminated, the Administrator
			 shall provide to Congress a notification that an authorization of
			 appropriations is necessary not later than 120 days in advance of the proposed
			 contract settlement for the covered program.
						(B)Intent of
			 CongressIt is the intent of Congress to provide additional
			 authorization for appropriations as may be necessary to pay termination
			 liability costs on prime contracts for covered programs if Congress deems it
			 appropriate that the Administration terminate such prime contracts.
						(7)DefinitionsFor
			 purposes of this section:
						(A)Covered
			 programThe term covered program means the
			 International Space Station, the Space Launch System, and the Orion crew
			 capsule.
						(B)Prime
			 contractorThe term
			 prime contractor means a person or entity contracting directly
			 with the Federal Government on a covered program.
						(C)Termination
			 liability costsThe term termination liability
			 costs means any costs incurred by a prime contractor, or by any
			 subcontractor of a prime contractor, for which the Federal Government is liable
			 as a result of termination of a prime contract by the Administrator.
						(c)ReportingNot
			 later than 6 months after the date of enactment of this Act, and every 6 months
			 thereafter for the duration of the prime contracts on covered programs, the
			 Administrator shall transmit to the Committee on Science, Space, and Technology
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report that provides—
					(1)the estimated
			 termination liability costs for each of the prime contracts; and
					(2)the basis for how
			 such estimate was determined.
					703.Indemnification
			 extensionSection 50915(f) of
			 title 51, United States Code, is amended by striking December 31,
			 2013 and inserting December 31, 2018.
			704.Baseline and
			 cost controlsSection 30104 of
			 title 51, United States Code, is amended—
				(1)in subsection (a),
			 by striking Procedural Requirements 7120.5c, dated March 22,
			 2005 and inserting Procedural Requirements 7120.5E, dated August
			 14, 2012; and
				(2)in subsection (f),
			 by striking beginning 18 months after the date the Administrator
			 transmits a report under subsection (e)(1)(A) and inserting
			 beginning 18 months after the Administrator makes such
			 determination.
				705.Project and
			 program reservesTo ensure
			 that the establishment, maintenance, and allotment of project and program
			 reserves contribute to prudent management, not later than 180 days after the
			 date of enactment of this Act, the Administrator shall transmit to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate a report
			 describing the Administration’s criteria for establishing the amount of
			 reserves at the project and program levels and how such criteria complement the
			 Administration’s policy of budgeting at a 70-percent confidence level.
			706.Independent
			 reviewsNot later than 270
			 days after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report describing the Administration’s procedures for conducting
			 independent reviews of projects and programs at lifecycle milestones and how
			 the Administration ensures the independence of the individuals who conduct
			 those reviews prior to their assignment.
			707.Space Act
			 Agreements
				(a)Cost
			 SharingTo the extent that the Administrator determines
			 practicable, the funds provided by the Government under a funded Space Act
			 Agreement shall not exceed the total amount provided by other parties to the
			 Space Act Agreement.
				(b)NeedA
			 Space Act Agreement may be used only when the use of a standard contract,
			 grant, or cooperative agreement is not feasible or appropriate, as determined
			 by the Associate Administrator for Procurement.
				(c)Public Notice
			 and CommentThe Administrator
			 shall make available for public notice and comment each proposed Space Act
			 Agreement at least 30 days before entering into such agreement, with
			 appropriate redactions for proprietary, sensitive, or classified
			 information.
				(d)TransparencyThe
			 Administrator shall publicly disclose on the Administration’s website and make
			 available in a searchable format all Space Act Agreements, with appropriate
			 redactions for proprietary, sensitive, or classified information, not later
			 than 60 days after such agreement is signed.
				(e)AuthorizationThe
			 Administrator may not enter into a funded Space Act Agreement for an amount in
			 excess of $50,000,000 unless such agreement has been specifically authorized by
			 law.
				(f)Annual
			 report
					(1)RequirementNot later than 90 days after the end of
			 each fiscal year, the Administrator shall submit to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the use of
			 Space Act Agreement authority by the Administration during the previous fiscal
			 year.
					(2)ContentsThe
			 report shall include for each Space Act Agreement in effect at the time of the
			 report—
						(A)an indication of
			 whether the agreement is a reimbursable, nonreimbursable, or funded Space Act
			 Agreement;
						(B)a description
			 of—
							(i)the
			 subject and terms;
							(ii)the
			 parties;
							(iii)the
			 responsible—
								(I)mission
			 directorate;
								(II)center; or
								(III)headquarters
			 element;
								(iv)the
			 value;
							(v)the
			 extent of the cost sharing among Federal Government and non-Federal
			 sources;
							(vi)the
			 time period or schedule; and
							(vii)all milestones;
			 and
							(C)an indication of
			 whether the agreement was renewed during the previous fiscal year.
						(3)Anticipated
			 agreementsThe report shall also include a list of all
			 anticipated reimbursable, nonreimbursable, and funded Space Act Agreements for
			 the upcoming fiscal year.
					(4)Cumulative
			 program benefitsThe report shall also include, with respect to
			 the Space Act Agreements covered by the report, a summary of—
						(A)the technology
			 areas in which research projects were conducted under such agreements;
						(B)the extent to
			 which the use of the Space Act Agreements—
							(i)has
			 contributed to a broadening of the technology and industrial base available for
			 meeting Administration needs; and
							(ii)has
			 fostered within the technology and industrial base new relationships and
			 practices that support the United States; and
							(C)the total amount
			 of value received by the Federal Government during the fiscal year pursuant to
			 such Space Act Agreements.
						708.Human
			 spaceflight accident investigationsSection 70702(a) of title 51, United States
			 Code, is amended by striking paragraph (3) and inserting the following:
				
					(3)any other space vehicle carrying humans
				that is owned by the Federal Government or that is being used pursuant to a
				contract or Space Act Agreement, as defined in section 2 of the with the
				Federal Government;
				or
					.
			709.Commercial
			 technology transfer programSection 50116(a) of title 51, United States
			 Code, is amended by inserting , while protecting national
			 security after research community.
			710.Orbital
			 debris
				(a)FindingCongress
			 finds that orbital debris poses serious risks to the operational space
			 capabilities of the United States and that an international consensus and
			 strategic plan is needed to mitigate the growth of orbital debris wherever
			 possible.
				(b)Reports
					(1)CoordinationNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall provide the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate with a report
			 on the status of efforts to coordinate with countries within the Inter-Agency
			 Space Debris Coordination Committee to mitigate the effects and growth of
			 orbital debris as required by section 1202(b)(1) of the National Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18441(b)(1)).
					(2)Mitigation
			 strategyNot later than 90
			 days after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall provide the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate with a report on the status of the
			 orbital debris mitigation strategy required under section 1202(b)(2) of the
			 National Aeronautics and Space Administration Authorization Act of 2010 (42
			 U.S.C. 18441(b)(2)).
					711.NASA
			 leadershipSection 20111 of
			 title 51, United States Code, is amended—
				(1)in subsection (a),
			 by inserting The Administrator shall serve for a term of 6 years, and
			 may be reappointed for additional terms. after and activities
			 thereof.; and
				(2)in subsection
			 (b)—
					(A)by inserting
			 The Deputy Administrator may not act for, and exercise the powers of,
			 the Administrator for a period in excess of 45 days. After 45 days, the
			 Associate Administrator shall exercise the powers of the Administrator until a
			 new Administrator is appointed and confirmed by the Senate. after
			 absence or disability.; and
					(B)by striking
			 from civilian life.
					712.NASA Advisory
			 Council
				(a)EstablishmentSubchapter
			 II of chapter 201 of title 51, United States Code, is amended by adding at the
			 end the following new section:
					
						20118.NASA Advisory
				Council
							(a)EstablishmentThere
				shall be established a NASA Advisory Council (in this section referred to as
				the Council) for the Administration in accordance with this
				section, not later than 9 months after the date of enactment of this
				section.
							(b)Membership and
				appointmentThe Council shall consist of 11 members to be
				appointed as follows:
								(1)5 members shall be
				appointed by the President.
								(2)2 members shall be
				appointed by the President pro tempore of the Senate.
								(3)1 member shall be
				appointed by the minority leader of the Senate.
								(4)2 members shall be
				appointed by the Speaker of the House of Representatives.
								(5)1 member shall be
				appointed by the minority leader of the House of Representatives.
								In
				addition to the members appointed under paragraphs (1) through (5), the
				Administrator shall be an ex officio, nonvoting member of the Council. Members
				of the Council shall comply with the Federal Advisory Committee Act (5 U.S.C.
				App.) and the Ethics in Government Act of 1978 (5 U.S.C. App.).(c)QualificationsThe
				persons appointed as members of the Council shall be—
								(1)former astronauts
				or scientists or engineers eminent in the fields of human spaceflight,
				planetary science, space science, Earth science, aeronautics, or disciplines
				related to space exploration and aeronautics, including other scientific,
				engineering, or business disciplines;
								(2)selected on the
				basis of established records of distinguished service; and
								(3)so selected as to
				provide representation of the views of engineering, science, and aerospace
				leaders in all areas of the Nation.
								(d)TermsThe
				term of office of each member of the Council shall be 6 years.
							(e)MeetingsThe
				Council shall meet two times annually at minimum and at such other times as the
				Chairman may determine, but the Chairman shall also call a meeting whenever
				one-third of the members so request in writing. The Council shall adopt
				procedures governing the conduct of its meetings, including delivery of notice
				and a definition of a quorum, which in no case shall be less than one-half plus
				one of the members of the Council.
							(f)Chairman and
				vice chairmanThe Chairman and Vice Chairman of the Council shall
				be elected by a majority vote of the Council for a two-year term. A member may
				serve as Chairman and Vice Chairman for up to three terms. The Vice Chairman
				shall perform the duties of the Chairman in his absence. If a vacancy occurs in
				the chairmanship or vice chairmanship, the Council shall elect a member to fill
				such vacancy.
							(g)StaffThe
				Administrator shall support the Council with professional staff to provide for
				the performance of such duties as may be prescribed by the Council.
							(h)CommitteesThe
				Council is authorized to appoint from among its members such committees as it
				deems necessary and to assign to committees so appointed such survey and
				advisory functions as the Council deems appropriate to assist it in exercising
				its powers and functions.
							(i)Functions
								(1)Budget
				proposal
									(A)Review of
				proposalNot later than
				October 15 of each year, the Council shall have reviewed the Administration’s
				proposed budget for the next fiscal year and shall provide to the President
				their advice based on the best professional judgment of a majority of members.
				Portions of Council meetings in which the Council considers the budget proposal
				for the next fiscal year may be closed to the public until the Council submits
				the proposal to the President and Congress.
									(B)Advice to
				congressional committeesNot
				later than 14 days following the President’s budget submittal to Congress for
				the next fiscal year, the Council shall provide to the Committee on Science,
				Space, and Technology of the House of Representatives and the Committee on
				Commerce, Science, and Transportation of the Senate their advice based on the
				best professional judgment of a majority of members.
									(2)Advice to the
				President and CongressThe Council shall report their findings,
				advice, and recommendations to the President and Congress on matters of
				particular policy interest on space exploration and aeronautics based on the
				best professional judgment of a majority of
				members.
								.
				(b)Table of
			 sectionsThe table of sections for chapter 201 of title 51,
			 United States Code, is amended by adding at the end of the items for subchapter
			 II the following new item:
					
						
							20118. NASA Advisory
				Council.
						
						.
				(c)Consultation and
			 adviceSection 20113(g) of title 51, United States Code, is
			 amended by inserting and Congress after advice to the
			 Administration.
				713.Cost
			 estimation
				(a)ReportNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall transmit to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 current and continuing efforts to implement more effective cost-estimation
			 practices.
				(b)ElementsThe
			 report required under subsection (a) shall include—
					(1)a
			 list of steps the Administration is undertaking to advance consistent
			 implementation of the joint cost and schedule level (JCL) process; and
					(2)a
			 description of mechanisms the Administration is using and will continue to use
			 to ensure that adequate resources are dedicated to cost estimation.
					
